Citation Nr: 0503325	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the veteran's 
specific skin disorder has been variously defined as 
psoriasis and skin rash during the appeal, the Board finds 
the adjudication of this claim was sufficiently broad to 
include any present skin disorders.  The Board notes the 
veteran has stated he was not seeking service connection for 
his psoriasis; however, in correspondence dated in October 
2003 and in personal hearing testimony his representative 
continued to address matters related to his psoriasis.  The 
Board finds the issue for appellate review is more 
appropriately addressed as provided on the title page of this 
decision.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's present skin 
disorders were incurred many years after service and are not 
related to the skin disorders for which he received treatment 
during active service.




CONCLUSION OF LAW

The veteran's present skin disorders were not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in October 
2002, prior to the adjudication of his claim.  He was 
provided additional notice by correspondence in June 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
VCAA notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran has asserted his belief 
that some of his service medical records are missing, the 
Board notes the present records include reports documenting 
his treatment for skin disorders during service.  The veteran 
has identified no other specific treatment during or after 
service that requires additional VA assistance.  The Board 
finds further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion was obtained in 
November 2002.  Although the VA examiner noted the claims 
folder was not available for review, he did refer to 
pertinent service medical reports identified in the November 
2002 examination request worksheet.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  



Service Connection Claim
Factual Background

Service  records show the veteran served in the Republic of 
Vietnam from December 1965 to December 1966 and from December 
1967 to July 1968.  His awards and decorations of service 
include the Combat Infantryman's Badge.

Service medical records show that in June 1966 the veteran 
was treated for a rash in the crotch area that had been 
present for two days.  The report noted he was treated with a 
"kenalog spray" and placed on light duty.  A November 1967 
report noted possible rash and possible early tinea 
versicolor.  The veteran's July 1968 separation examination 
revealed a normal clinical evaluation of the skin.  In his 
report of medical history the veteran denied any skin 
diseases.

In his application for VA compensation benefits the veteran 
stated he had been hospitalized and quarantined for 
approximately one week with a skin rash during his first tour 
in Vietnam.  He reported his private physician was presently 
treating him for psoriasis from his rectum to his chest.  

Private medical records dated from July 1997 to December 2002 
include diagnoses of psoriasis and candidal intertrigo.  A 
July 1997 report noted some erythema on the gluteal folds 
with satellite macular lesions suggestive of candidal 
intertrigo.  A June 1998 report noted the veteran had 
problems with scaling and redness to his scalp and buttocks 
and that he reported he had been told he had psoriasis.  It 
was noted he had used numerous oral antifungal, topical 
antifungal, and topical steroid medications.  A March 2001 
report noted the veteran's psoriasis was unchanged and that 
he had intertrigo with a possible secondary candida change on 
groin folds and creases mildly to the left scrotum.  A 
December 2002 report noted the veteran complained of a 
recurring rash to his genital and rectal areas for the past 
36 years.  The diagnoses at that time included chronic rectal 
and genital rash of questionable etiology, history of 
psoriasis, and history of eczema.  

VA examination in November 2002 noted the veteran reported 
that during his first tour of duty in Vietnam he had been 
treated for a severe skin eruption involving the gluteal 
area, the perineum, the external genitalia, and extending 
upward into the inguinal area and the lower abdomen.  He 
stated the skin eruption had been painful, sore, and oozed a 
clear yellow fluid.  He was treated with a topical cream, but 
was not treated at a base hospital.  He also stated the 
disorder resolved slowly over some weeks with subsequent 
acute flare-ups that were always well controlled by the 
prescribed topical medication.  

The examiner noted the veteran reported the disorder was 
essentially quiescent and did not require medical attention 
until approximately five years earlier when he experienced a 
flare-up similar to the one he had in service.  The veteran 
stated he went to a private dermatologist at that time and 
had been provided a diagnosis of psoriasis.  Examination 
revealed skin essentially clear of any acute lesions except 
for tiny, less than one millimeter, nondescript, slightly 
raised, red lesions on the lateral aspect of the right knee 
and lower down on the right leg.  There were no present 
lesions that could be characterized as psoriasis.  

The examiner noted that the veteran's service medical records 
were not available for review, but that the most common cause 
of the type of skin eruption the veteran described was tinea 
versicolor and that he had been informed that service medical 
records included a diagnosis of tinea versicolor.  The 
examiner stated tinea versicolor was a fungal infection of 
the skin that generally involved the trunk of the body and 
that there was no relationship between fungus infections and 
psoriasis.  The examiner also questioned the present 
diagnosis of psoriasis in light of the fact that the veteran 
had been prescribed antifungal medication, but also stated 
that even if the present diagnoses included a fungal 
infection it would be a "hard stretch to relate it to the 
fungus infection that occurred while he was in Vietnam." 

In subsequent statements in support of his claim the veteran 
reported he had psoriasis, but that his claim was for a skin 
rash to the groin area.  He stated his psoriasis was 
unrelated to his skin rash claim.  In correspondence dated in 
August 2003 he reported he had been quarantined in his tent 
on two separate occasions due to rash during service in 
Vietnam.  He stated he had maintained treatment for the 
disorder for over 30 years.  

At his personal hearing in July 2004 the veteran testified 
that he had been flown back to a base medical facility during 
service in Vietnam and quarantined to his bunk because of a 
skin rash to the groin area on two occasions in 1966.  He 
stated he was treated with some sort of cream and that he did 
not believe a diagnosis had ever been provided.  He testified 
that the problem had not been bad at the time of his 
discharge from service, but that after service he had a low 
grade disorder that he treated with over-the-counter 
medication until approximately 1996.  He stated he had 
experienced flare-ups primarily in the summer months, but 
that it had been a constant problem recurring approximately 
every five to six months.  He reported that none of his 
medical care providers had indicated whether or not the 
disorder might be related to Agent Orange exposure.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Certain disorders associated with herbicide agent exposure in 
service, including chloracne or other acneiform diseases 
consistent with chloracne, may be presumed service connected.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307. 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's present skin disorders were not incurred in nor 
aggravated by active service.  The opinion of the November 
2002 VA examiner as to this matter is persuasive.  That 
opinion is shown to have been based upon physical examination 
and a summary of pertinent service medical records.  In 
addition, although private medical records show the veteran 
complained of a 36 year history of recurring rash to his 
genital and rectal areas in December 2002, his private 
physician's diagnosis at that time was chronic rectal and 
genital rash of questionable etiology.  The skin disorder for 
which the veteran received treatment during active service is 
not shown to have been chronic at that time, nor is there any 
evidence of a diagnosis of a chronic skin disability having 
been manifest shortly after active service.  There is also no 
evidence demonstrating any present skin disorder was incurred 
as a result of Agent Orange exposure.

While the veteran is a combat veteran and his statements may 
be accepted as sufficient proof of service incurrence, he has 
not met his evidentiary burden as to service connection.  
Although he asserts that the rash for which he was treated in 
service continued during and after service, he has provided 
no probative evidence demonstrating any chronic skin disorder 
prior to July 1997 nor competent evidence linking a present 
disorder to any specific event in service.  His private 
medical reports demonstrate treatment beginning approximately 
30 years after service.  In addition, the November 2002 VA 
examiner specifically found his psoriasis and any present 
fungal infection were unrelated to the fungal infection for 
which he received treatment during active service.  

Although the veteran believes he has a skin disorder that was 
first manifest during active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. pp. 492.  Therefore, the Board 
finds entitlement to service connection for a skin disorder 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to service connection for a skin disorder is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


